Citation Nr: 9934929	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.  He died in May 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim as not well grounded.

As an additional matter, it is noted that the June 1997 
rating decision also denied the appellant's claim for accrued 
benefits.  However, the appellant's Notice of Disagreement 
and Substantive Appeal only addressed her cause of death 
claim.  Accordingly, this is the only issue over which the 
Board has jurisdiction.  38 C.F.R. §§ 20.200-20.202 (1999).

The Board further notes that the veteran was granted a total 
rating based upon individual unemployability by an April 1996 
rating decision, effective August 17, 1993.  The RO denied 
the veteran's claim for an earlier effective date for this 
total rating.  Although the veteran perfected an appeal as to 
an earlier effective date, he died during the pendency of 
this appeal.  Following the veteran's death, the appellant 
submitted a VA Form 21-534, Application for Dependency and 
Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits by a Surviving Spouse.  Throughout her claim, the 
appellant alleged entitlement to DIC benefits based on 
service connection for the cause of the veteran's death.  The 
appellant, in her Notice of Disagreement and Substantive 
Appeal, did not allege that the veteran should have been 
rated totally disabled for 10 or more years immediately 
preceding his death.  Inasmuch as the appellant did not raise 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318, and 
this matter has not been adjudicated by the RO, it is not 
presently before the Board.  38 C.F.R. §§ 20.200-20.202.  
However, the Board is of the opinion that the RO should 
inform the appellant of the provisions of 38 U.S.C.A. § 1318 
and ask her if she believes that she is entitled to DIC 
benefits on the grounds that the veteran should have been 
entitled to a total rating for the 10 years preceding his 
death.  See also 38 U.S.C.A. § 1318; Wingo v. West, 11 Vet. 
App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998); 
Green v. Brown, 10 Vet. App. 111 (1997).  This matter is 
referred to the RO for such action.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in May 
1997.  The immediate cause of death is listed as 
cerebrovascular accident due to cerebrovascular disease.  
Other significant conditions listed as contributing to the 
veteran's death were coronary artery disease.

2.  At the time of his death, the veteran was service-
connected for the following conditions: residuals of a right 
knee meniscectomy, evaluated as 30 percent disabling; 
lumbosacral spine degenerative disc and joint disease, 
evaluated as 20 percent disabling; right ankle arthralgia and 
osteophyte reaction, evaluated as 10 percent disabling; 
residuals of a left knee meniscectomy, evaluated as 10 
percent disabling; and residuals of malaria, which was 
assigned a noncompensable (zero percent) disability rating.  
Additionally, the veteran was granted a total rating based 
upon individual unemployability by an April 1996 rating 
decision, effective August 17, 1993.

3.  The veteran was not service-connected for cerebrovascular 
disease or any other type of heart disorder at the time of 
his death.

4.  In a May 1997 statement, the veteran's treating physician 
reported that the veteran experienced ongoing stress due to 
his various injuries (back, knees, ankles), and illness such 
as malaria residuals.  Furthermore, this stress was 
compounded by bureaucratic frustration in dealing with his 
disabilities.  It was opined that the veteran's stress played 
a contributory role in the development and progression of his 
vascular, cerebral, and cardiac disease that led to his fatal 
outcome. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that at the time of 
his death the veteran was service-connected for the 
following: residuals of a right knee meniscectomy, evaluated 
as 30 percent disabling; lumbosacral spine degenerative disc 
and joint disease, evaluated as 20 percent disabling; right 
ankle arthralgia and osteophyte reaction, evaluated as 10 
percent disabling; residuals of a left knee meniscectomy, 
evaluated as 10 percent disabling; and residuals of malaria, 
which was assigned a noncompensable disability rating.  
Additionally, the veteran was granted a total rating based 
upon individual unemployability by an April 1996 rating 
decision, effective August 17, 1993.

The evidence does not show that the veteran was service-
connected for cerebrovascular disease or any other type of 
heart disorder at the time of his death.  

The veteran's death certificate shows that he died in May 
1997 at the Mercy General Hospital, where he had been 
hospitalized beginning in April 1997.  The immediate cause of 
death is listed as cerebrovascular accident due to 
cerebrovascular disease.  Other significant conditions listed 
as contributing to the veteran's death were coronary artery 
disease.  It is noted that the death certificate indicates 
that the veteran underwent a coronary artery bypass graft at 
Mercy General Hospital shortly before his death.

Later in May 1997, the appellant submitted a VA Form 21-534, 
Application for DIC, Death Pension, and Accrued Benefits by a 
Surviving Spouse.  On this Application, the appellant stated 
that she was claiming that the cause of the veteran's death 
was due to service.

In support of the appellant's claim, a statement was 
submitted by a Dr. Toller, dated in May 1997.  Dr. Toller 
noted that the veteran had been his patient since September 
1974, continuing to the veteran's recent death.  Further, Dr. 
Toller reported that the veteran experienced ongoing stress 
due to his various injuries (back, knees, ankles), and 
illness such as malaria residuals.  Moreover, Dr. Toller 
stated that this stress was compounded by bureaucratic 
frustration in dealing with his disabilities.  Dr. Toller 
opined that the veteran's stress played a contributory role 
in the development and progression of his vascular, cerebral, 
and cardiac disease that led to his fatal outcome.

In a June 1997 rating decision, the RO denied the appellant's 
claim of service connection for the veteran's death as not 
well grounded.  With respect to Dr. Toller's opinion, the RO 
stated that in 1995 the Veterans Health Administration (VHA) 
advised the Veterans Benefits Administration (VBA) that 
physiological responses to acute stressful events were well 
documented, but that the long-term latent effects of stress 
in the etiology of vascular diseases were not well documented 
and were still under investigation.  Also, the RO stated that 
in 1996 the VHA advised the VBA that the exact nature of the 
relationship of post traumatic stress disorder to 
cardiovascular disorders and mechanisms involved remained 
under investigation.  It was also stated that there was 
preliminary clinical evidence of a relationship, but that 
there was as yet no hard scientific evidence to support the 
clinical data, with research on this issue ongoing.  The RO 
found that Dr. Toller had not provided any evidence to show 
that the veteran had been diagnosed with any psychiatric 
disability or that such a disability was directly due to or 
proximately the result of the veteran's service-connected 
disabilities.  Further, the RO found that Dr. Toller had not 
provided any evidence to show that this psychiatric 
disability directly caused the veteran's cardiovascular 
disease that led to his death.  As such, the RO concluded 
that there was no basis in the evidence of record to 
establish service connection for the cause of the veteran's 
death.

It is noted that no statements are on file from the VHA as 
were referenced by the RO in the June 1997 rating decision. 

The appellant appealed the June 1997 rating decision's denial 
of service connection for the cause of the veteran's death to 
the Board.  In both her August 1997 Notice of Disagreement 
and February 1998 Substantive Appeal the appellant referenced 
Dr. Toller's May 1997 statement in support of her claim.  She 
maintained that the veteran experienced stress over his 
service-connected disabilities, especially in regard to 
dealing with VA about those disabilities.  With respect to 
the VHA opinions referenced by the RO in the June 1997 rating 
decision, the appellant contended that there must be some 
sort of "tie-in" between stress and cardiovascular 
conditions, otherwise those studies would not have been 
initiated.  


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Lay assertions of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well-grounded.  Grottveit, 5 Vet. App. at 
93.


Analysis.  In the instant case, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.  

The Board notes that the evidence in support of the 
appellant's claim is presumed credible for the purpose of 
determining whether her claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Here, the evidence shows that the 
veteran died of a cerebrovascular accident due to 
cerebrovascular disease, with coronary artery disease as a 
contributing cause.  While the veteran was not service-
connected for cerebrovascular disease or any other type of 
heart disorder at the time of his death, Dr. Toller has 
opined that this condition was caused by the stress the 
veteran experienced as a result of his service-connected 
disabilities.  Although the RO found Dr. Toller's opinion to 
be insufficient to well ground the claim, the Board notes 
that  this opinion reflects a medical determination of a 
physician who had been treating the veteran for many years 
prior to his death.  As such, it constitutes competent 
medical nexus evidence sufficient to well ground the 
appellant's claim.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998).  Thus, the Board finds that the appellant 
has submitted evidence necessary for a well-grounded claim of 
service connection for the cause of the veteran's death.  See 
Caluza at 506.

Adjudication of the appellant's claim of service connection 
for the cause of the veteran's death does not end with the 
finding that the case is well grounded.  In determining that 
the appellant's claim is well grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist a claimant mandated by 38 U.S.C.A. 
§ 5107(a).  Here, the Board finds that additional development 
is necessary to fulfill the duty to assist, and to insure a 
fair and full determination of the appellant's claim.

As noted above, the RO referenced VHA opinions that were 
reportedly issued in 1995 and 1996 in denying the appellant's 
claim.  However, no such opinions are actually on file.  The 
Board finds that these opinions must be associated with the 
claims folder for a fair and full determination of the 
appellant's claim.  Moreover, as stated in the June 1997 
rating decision, these opinions reported that research as to 
the long-term latent effects of stress in the etiology of 
vascular diseases was still ongoing.  As the last opinion 
referenced by the RO was reportedly issued in 1996, the Board 
finds that it is possible it no longer reflects the current 
status of this research.  

The Board is also of the opinion that there might be 
additional pertinent records concerning the veteran's death 
that are not on file.  For example, in his May 1997 statement 
Dr. Toller reported that he was the veteran's physician until 
his death.  Thus, Dr. Toller may have pertinent records 
concerning the veteran's death.  Furthermore, the veteran was 
hospitalized at Mercy General Hospital at the time of his 
death, and underwent a coronary artery bypass graft at that 
facility just prior to his death.  Consequently, Mercy 
General Hospital may also have additional pertinent records 
concerning the veteran's death.  The Board is of the opinion 
that any such records are necessary for a fair and full 
determination of the appellant's claim.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal as to this issue is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the Board has determined that 
additional development is necessary to fulfill the mandatory 
duty to assist, and to insure a full and fair adjudication of 
the instant case.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should associate copies of the 
1995 and 1996 VHA opinions referenced in 
the June 1997 rating decision with the 
claims folder.  The RO should also 
inquire as to the current status of this 
research and document the results of such 
inquiry in the claims folder.

2.  The RO should contact the appellant 
and obtain the names and addresses of any 
health care providers who might have 
pertinent records concerning the 
veteran's death.  After securing any 
necessary release, the RO should obtain 
all records identified, to include 
records from Mercy General Hospital and 
Dr. Toller as the evidence on file 
indicates that both may have pertinent 
records concerning the instant case.

3.  After obtaining any additional 
records identified as pertinent to the 
veteran's death, the claims folder should 
be made available to an appropriately 
qualified physician for review.  This 
physician must express an opinion as to 
whether it is as likely as not that the 
stress the veteran experienced as a 
result of his service-connected 
disabilities caused or contributed to the 
veteran's cardiovascular disease and/or 
coronary artery disease.  If the 
physician cannot issue an opinion on this 
matter without resorting to pure 
speculation, it must be so stated.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical report to ensure that 
it is responsive to and in compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals







